DETAILED ACTION
In application filed on 04/17/2019, Claims 1-20 are pending. Claims 1-10 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 06/11/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-5 and 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Macnulty et al. ["The determination of microgram quantities of fluoride: The use of the aluminium-chromeazurol-s complex." Analytica Chimica Acta 14 (1956): 452-456]

Regarding Claim 1, Macnaulty teaches a method for measuring fluoride concentration [Title, Method Section, ‘Calibration, Page 454’; Summary, Page 456] in an aqueous solution [Method Section, ‘Calibration, Page 454’], comprising:
preparing a metal-ligand complex [Method, Page 454, Section C], wherein the metal-ligand complex comprises chromeazurol S and aluminum [Method, Page 454, Section C ‘Preparation of Aluminum-chromeazurol S stock solution]; 
placing the metal-ligand complex in a sample containing fluoride [Method, Page 454, Section D ‘Calibration’], wherein the placing generates a color change [Determination of fluoride] by releasing the chromeazurol S from the metal-ligand complex [Page 453-454, Calibration (iv); Summary, ‘by destruction of the complex, the amount destroyed being directly proportional to the fluoride present’]; and
measuring, using colorimetric techniques [Method, Page 454, Section D ‘Calibration’; ‘absorbancy’], a concentration of fluoride within the sample [‘absorbancy against fluoride concentration’], wherein the measuring comprises measuring an absorbance wavelength techniques [Method, Page 454, Section D ‘Calibration’; ‘absorbancy’, with yellow green 605 filters’, where “605”is the wavelength]  of a colorimetric ligand [Summary, ‘is determined by destruction of the complex, the amount destroyed being directly proportional to the fluoride present]. 


Regarding Claim 3, Macnaulty teaches a method of claim 2, wherein the absorbance value is proportional to the concentration of fluoride within the sample [Table 1, Page 455 ‘calibration shows proportionality’] and wherein the measuring comprises determining the concentration of fluoride based upon the proportionality; [Summary, Page 456 ‘hydrofluosilicic acid is determined by destruction of the complex, the amount destroyed being directly proportional to the fluoride present’]

Regarding Claim 4, Macnaulty teaches a method of claim 1, wherein the preparing comprises dissolving the metal-ligand complex in a buffered solution [Method, Page 454, Section D, Calibration’; ‘2 ml of buffer solution (pH 4.25) in flask’; Add 15 ml of Aluminum-chromeazurol S stock solution to each flask, make up to the mark with water and mix well].

Regarding Claim 5, Macnaulty teaches a method of claim 4, wherein the buffered solution comprises an acetate buffer [Reagents, Page 452-453, ‘Buffer contains acetic acid; acetic acid deprotonates to the acetate ion (CH3COO-) in H2O (solution), so 

`Regarding Claim 9, Macnaulty teaches a method of claim 1, wherein the preparing comprises preparing the metal-ligand complex within a measurement device [Page 453, ‘Determination of Fluoride’; ‘in flasks’]
 selected from the group consisting of: a powder pillow, a test strip, and a liquid solution [Page 453, ‘Determination of Fluoride’; ‘absorbancies of the two solutions’ in flasks]

Regarding Claim 10, Macnaulty teaches a method of claim 1, wherein the measuring comprises comparing the absorbance wavelength to an absorbance wavelength of a blank [Page 453, ‘Determination of Fluoride’; ‘Measure the difference between the absorbancies of the two solutions using a HilgerSpekker absorptiometer with yellow green 605 filters and 2 cm cells, or a similar suitable instrument’]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Macnaulty et al. ["The determination of microgram quantities of fluoride: The use of the aluminium-chromeazurol-s complex." Analytica Chimica Acta 14 (1956): 452-456], in view of METHOD 9214 [Potentiometric Determination of Fluoride in Aqueous Samples with Ion-Selective Electrode, 1996]
Regarding Claim 6, Macnaulty teaches a method of claim 4, wherein the dissolving comprises dissolving the metal-ligand complex in a buffered solution [Method, Page 454, Section D, Calibration’; ‘2 ml of buffer solution (pH 4.25) in flask’; Add 15 ml of Aluminum-chromeazurol S stock solution to each flask, make up to the mark with water and mix well] at a predetermined pH [Page 452-453; Experimental, pH values of 4.0-4.7; Reagents, ‘Buffer solution , (pH 4.25)’] that prevents interference with other metals.
Macnaulty does not teach “prevents interference with other metals”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macnaulty to incorporate “prevents interference with other metals” as taught by METHOD 9214, motivated by the need for the buffering of the pH to reduce or eliminate interference from metals for iron and Aluminum [9214, Section 3.0, 3.1]. Doing so allows for the integrity of detection results to be maintained. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Macnaulty et al. ["The determination of microgram quantities of fluoride: The use of the aluminium-chromeazurol-s complex." Analytica Chimica Acta 14 (1956): 452-456], in view of Silverman et al. "Spectrophotometric determination of beryllium and fluoride using chrome azurol S." Analytical Chemistry 31.1 (1959): 152-155]

Regarding Claim 7, the method of claim 4, wherein the measuring comprises monitoring an absorbance of free chromeazurol S in solution.
Macnaulty does not teach “measuring comprises monitoring an absorbance of free chromeazurol S in solution”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macnaulty to incorporate “measuring comprises monitoring an absorbance of free chromeazurol S in solution” as taught by Silverman, motivated by the need to differentiate between the spectra of the dye alone compared with the spectra of the dye including beryllium and fluoride, to determine the formation of the metal-ligand complex. [Silverman, Experimental Results, Spectra]. Doing so allows for the measurement to yield accurate results to show binding of beryllium and fluoride.  

Regarding Claim 8, Macnaulty teaches a method of claim 1, wherein the measuring comprises a ratio of absorbance of the free ligand and an absorbance of the metal-ligand complex.
Macnaulty does not teach “the measuring comprises a ratio of absorbance of the free ligand and an absorbance of the metal-ligand complex”
Silverman teaches “the measuring comprises a ratio of absorbance of the free ligand and an absorbance of the metal-ligand complex [Page 153, Fig. 2”, ‘No beryllium’; Spectrophotometric curve of dye alone and dye+ beryllium; Experimental Results, Spectra]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macnaulty to incorporate “the 
Macnaulty in view of Silverman does not teach “a ratio”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In Spectrophotometric Analysis (Beer’s Law), absorbance ratio calculations are used for simultaneous estimation of two components depending upon the property that the ratio of absorbances at any two wavelengths is a constant value independent of concentration or pathlength. Since absorbance is directly proportional to analyte concentration according to Beer’s Law, the selection of optimal experimental conditions including analyte concentration affects absorbance of the analyte of interest. Thus, absorbance ratio is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated the absorbance ratio of the free ligand and an absorbance of the metal-ligand complex to determine that . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barghouthi et al. ["Spectrophotometric determination of fluoride in drinking water using aluminium complexes of triphenylmethane dyes." Water SA 38.4 (2012): 543-548]: teaches a sensitive spectrophotometric determination of fluoride in drinking water has been developed using aluminium complexes of triphenylmethane dyes (chrome azurol B and malachite green) as spectrophotometric reagents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797